Title: To Thomas Jefferson from John Hall, 7 March 1801
From: Hall, John
To: Jefferson, Thomas



Sir
Philadelphia March 7. 1801.

From your Character for integrity which I have been taught to respect ever since I entered the Army of the United States in our revolutionary war in the year 1777, and from the excellent sentiments contained in your inaugural Speech, (every one of which is congenial to my heart) I have been led to believe no subordinate Officer of the General  Government who has not been defficient in duty, will be dismissed from his Office; But having heard that attempts are now making to exite in you an unjust opinion of my Official conduct, I have taken the liberty to enclose several Certificates from Gentlemen who have been witnesses, the nearest and best witnesses of my Conduct.
To those Certificates I submit the issue of a request to be continued in my present Office. Should further evidence be necessary of my impartiality in the selection of Juries, or should proofs be required of my early and uniform Attachment to the Cause of my Country, and to the genuine principles of true Republicanism as declared in your Speech, they shall be procured from Gentlemen of the most respectable characters in Pennsylvania, and transmitted to you by the earliest opportunity.
With sincere wishes that your administration may be conducted and end, with the auspicious circumstances of peace and Union to the Citizens of the United States with which it commenced on the memorable 4th. of March 1801.
I have the honor to be Most respectfully Your Excellencys Mot. Obt. Sevt

Jno HallMarshal of the USfor the District of Penna.

